         Case 3:20-cr-00266-JST Document 83 Filed 09/13/21 Page 1 of 1
Moeel Lah Fakhoury LLP
1300 Clay Street, Suite 600
Oakland, CA 94612
(510) 500-9994
hanni@mlf-llp.com

September 13, 2021                                                 Via CM/ECF

The Honorable Kandis A. Westmore
United States Magistrate Judge
Oakland Courthouse, 3rd Floor
1301 Clay Street
Oakland, CA 94612

RE: United States v. Rothenberg, 3:20-CR-00266-JST

Your Honor:

I write to request this matter be calendared for a bail hearing on Thursday September 16, 2021
at 11:00 a.m. At that hearing, Mr. Rothenberg will request that his bond conditions be
modified so his passport can be returned to him for the purpose of taking an international
vacation.

Mr. Rothenberg was charged by complaint with wire fraud on June 25, 2020, and has since
been indicted on 23 counts, charging bank fraud, false statements to a financial institution, wire
fraud and money laundering. Appearing on a summons, Mr. Rothenberg had his initial
appearance that day before Your Honor and was released on a $250,000 unsecured personal
recognizance bond with no sureties. As a condition of the bond, Mr. Rothenberg was directed
to report to Pretrial Services, and surrender his passport to them. No other location restrictions
were placed on Mr. Rothenberg. Since his appearance, he has complied with all release
conditions and appeared at numerous video and in person court appearances.

I am requesting the Court modify Mr. Rothenberg’s bond to allow him to receive his passport
back from Pretrial Services temporarily so he can go on an international vacation with his
significant other. Mr. Rothenberg would provide his itinerary ahead of time to Pretrial Services
and his significant other is willing to serve as a custodian while Mr. Rothenberg is abroad.

Pretrial Services officer Bradley Wilson is not opposed to this request, but the assigned
Assistant U.S. Attorneys do oppose the request. Thus, I request the Court set a hearing to
consider this request on Thursday September 16, 2021 at 11:00 a.m. via Zoom. Both Pretrial
Services and the assigned prosecutors are available to appear on that day.

                                                            Sincerely,


                                                            Hanni M. Fakhoury
